EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ames National Corporation Ames, Iowa We consent to the incorporation by reference in Registration Statement No. 333-146844 on Form S-8 of Ames National Corporation of our reports, dated March 13, 2017, relating to our audits of the consolidated financial statements, and internal control over financial reporting, which appear in this Annual Report on Form 10-K of Ames National Corporation for the years ended December 31, 2016, 2015 and 2014. West Des Moines, Iowa March 13, 2017
